DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-6, 8-10, 13-19, and 21-22 were amended. Claims 1-11, 13-19, and 21-22 are pending. 
Claims 21-22 are rejected under 35 USC 112(b).
Claims 10-11 and 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The rejection of claims 1-11, 13-19, and 21-22 under 35 USC 101 for being directed to an abstract idea without significantly more is maintained. See response to arguments.
The rejections of claims 1-11, 13-19, and 21-22 under 35 USC 103 are maintained. See response to arguments.

Response to Arguments
35 USC 101
Applicant’s arguments filed 01/05/2021 regarding the rejection under 35 USC 101 have been fully considered, but are not persuasive. 

Applicant argues, see especially pages 13-14, that the claims are eligible because the claims represent an improvement over conventional search systems such as web search engines. Examiner respectfully disagrees. Examiner respectfully disagrees. 
First, to the extent that the claims may be used to perform a search, the search would be practical to perform in the human mind. Figure 3 provides examples of knowledge graphs. A person would be practically capable of consulting these knowledge graphs to determine information and also to merge or add to these, perhaps with pen and paper. That is, performing a search as encompassed by the claims is SAP America, Inc. v. InvestPic, LLC.   
Second, even if an improvement to search was sufficient, the claims must reflect the improvement. As the claims stand, the claims appear to be directed to “effectuate an intent” of a user and provide a response to the user. The only mention of search appears to be with respect to an intermediate manipulation of the knowledge graph. 

Applicant argues, see especially page 16, that the claims are eligible at Step 2B because the claims recite a specific, discrete implementation. Examiner respectfully disagrees. The claims recite a sequence of abstract ideas and additional elements which do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. The 2019 PEG and October Update do not appear to provide for a claim being eligible at Step 2B by virtue of a narrow recitation of an abstract idea.

Clarifying how certain steps of the process are carried out by, e.g., a neural network as described at [00115] would likely overcome the rejection under 35 USC 101, although claim language would be required to reach a conclusion.

35 USC 103
Applicant’s arguments filed 01/05/2021 regarding the rejection under 35 USC 103 have been fully considered, but are not persuasive.

Applicant argues, see especially pages 17-19, that the cited references fail to teach “adding the semantic representation of the input into a dynamic knowledge graph, wherein the static knowledge graph comprises a second set of operations and semantic representations of real world information” and “merging the second set of operations and the one or more entities into the dynamic knowledge graph to yield an updated dynamic knowledge graph”. 

Examiner respectfully disagrees. This issue appears to hinge on claim interpretation. The specification does not provide an explicit definition of an “operation”. The mapping tables taught by Roberts provide data which indicates an output to be produced given an input. Producing an output given an input is an action which is specified by the mapping table. This appears to be consistent with the use of “operation” in the specification (see, e.g., [0045], second example “operations comprising:…associating selected entities with selected recipes or knowledge entities;”).

Examiner notes that in the current rejection, Roberts is relied upon to teach a dynamic knowledge graph comprising an operation for accessing (but not necessarily searching) a static knowledge graph. Ankisettipalli is relied upon to teach an operation or instruction for searching a knowledge graph. This is described in further detail in the current rejection, which has been modified from the previous rejection to more clearly indicate how the claims are taught by the prior art.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 recites “computer storage medium”, which appears to be a typographical error for “computer-storage medium” as used at [00122] of the as-filed specification. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 21-22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites “the first instruction”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “the first set of operations”.

Claim 22 recites “the first recipe”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “the first set of operations”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-11 and 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claims encompasses software per se. In particular, the broadest reasonable interpretation of “processor” encompasses a virtual processor, which may be a representation of a logical partition rather than a hardware component. Applicant is encouraged to amend to clarify that the “processor” is a hardware processor (e.g., “a processor comprising a central processing unit (CPU)”) as described at [00120] of the as-filed specification. 

Claims 1-11, 13-19, and 21-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more. 

When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.

Step 1 (All Claims)
Under Step 1 analysis, claims 1-9 and 21-22 are processes, claims 10-11, and 13-18 are non-statutory (see above), and claim 19 is an article of manufacture (excluding signals per se, see [00122] of the as-filed specification). Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
In the claims below, the abstract ideas are in bold and the “additional limitations” are underlined.

Claim 1
A method for accomplishing a task requested by a user, comprising:
receiving a semantic representation of an input, the semantic representation comprising an intent and a slot;
adding the semantic representation of the input into a dynamic knowledge graph comprising a first set of operations for searching a static knowledge graph, 
wherein the static knowledge graph comprises a second set of operations and semantic representations of real world information;
executing the first set of operations against the static knowledge graph;
in response to executing the first set of operations, receiving the second set of operations and one or more entities associated with the semantic representation;
merging the second set of operations and the one or more entities into the dynamic knowledge graph to yield an updated dynamic knowledge graph;
executing the second set of operations in the updated dynamic knowledge graph, wherein the second set of operations are operable to effectuate the intent using at least a subset of the one or more entities; and 
in response to executing the second set of operations, providing a response to the user.

Step 2A, Prong 1: 
Claim 1 recites concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work, such as concepts related to organizing or analyzing information.
Adding a semantic representation to a knowledge graph, selecting an action (e.g., selecting how/which knowledge graph to search), executing a first or second set of operations (e.g., a knowledge graph search), and merging entities into a knowledge graph amounts to collecting, organizing, and analyzing information in a way that is analogous to human mental work. Executing an action associated with an intent is also analogous to human mental work—there is nothing that would prevent executing an action associated with intent completely in the human mind.
Step 2A, Prong 2:

Receiving a semantic representation and receiving entities matching an action is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).
Limiting the selected operations and action to a dynamic knowledge graph search merely indicates a field of use or technological environment in which to apply the judicial exception, and therefore does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).
Providing a response to the user is a mere instruction to apply the judicial exception. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f), e.g., example v from the second list.
Step 2B:
Receiving a semantic representation and receiving entities matching an action amounts to receiving or transmitting data, which the courts have recognized is well-understood, routine, and conventional activity and does not amount to significantly more than the judicial exception. See MPEP 2106.05(d)(II)(i).
The remaining additional elements do not amount to significantly more than the abstract idea for the same reasons that they do not integrate the abstract idea into a practical application.

Claim 2
The method of claim 1 further comprising:
responsive to the merging the second set of operations and the one or more entities into the dynamic knowledge graph:
selecting the second set of operations in the updated dynamic knowledge graph.

Step 2A, Prong 1:
Selecting an action associated with an operation/instruction and executing that action are analogous to human mental work—both are steps that can be taken wholly within the human mind.

The additional underlined limitations do not improve the functioning of a computer or any other technology or field, or otherwise integrate the judicial exception into a practical application.
Limiting the recited mental steps to being performed “responsive to a merging operation” merely indicates a field of use or technological environment in which to apply the judicial exception, and therefore does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).
Step 2B:
The additional elements do not amount to significantly more than the abstract idea for the same reasons that they do not integrate the abstract idea into a practical application.

Claim 3
The method of claim 2 wherein executing the second set of operations comprises:
identifying an action type associated with the second set of operations;
based at least in part on the action type, perform at least one operation comprising:
make an API call;
make a user-facing response;
execute an action of the second set of operations; or
perform a knowledge graph search.
Step 2A, Prong 1:
Identifying an action type and then either making a user response, executing an action of a set of operations, or searching a knowledge graph are all mental steps.
Step 2A, Prong 2:
The additional underlined limitations do not improve the functioning of a computer or any other technology or field, or otherwise integrate the judicial exception into a practical application.
Limiting performance of the recited steps to being performed based on the action type merely indicates a field of use or technological environment in which to apply the judicial exception, and therefore does integrate the abstract idea into a practical application. See MPEP 2106.05(h).

Step 2B:
Emitting an action to make an API call is well-understood, routine, and conventional activity, and does not amount to significantly more than the judicial exception. See, e.g., U.S. Patent Pub. No. 2013/0278492 to Stolarz et al. (noting that interfacing with external systems through an “API is well known in the art.”).
The remaining additional elements do not amount to significantly more than the abstract idea for the same reasons that they do not integrate the abstract idea into a practical application.

Claim 4
The method of claim 1 wherein the subset of the one or more entities comprises one or more set of operations.
Step 2A, Prong 1:
This claim does not recite additional abstract ideas.
Step 2A, Prong 2:
The additional underlined limitations do not improve the functioning of a computer or any other technology or field, or otherwise integrate the judicial exception into a practical application.
Limiting the subset of entities to entities which comprise a set of operations merely indicates a field of use or technological environment in which to apply the judicial exception, and therefore does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).
Step 2B:
The additional elements do not amount to significantly more than the abstract idea for the same reasons that they do not integrate the abstract idea into a practical application.

Claim 5
The method of claim 1 further comprising:
pausing execution of a set of operations in the dynamic knowledge graph; and
maintaining a state of the paused set of operations.
Step 2A, Prong 1:
Pausing execution of an instruction/operation is a step that can be performed within the human mind (i.e., pausing what one is doing to switch to a different mental task).
Step 2A, Prong 2:
The additional underlined limitations do not improve the functioning of a computer or any other technology or field, or otherwise integrate the judicial exception into a practical application.
Maintaining a state of a paused set of operations amounts to storing the state of the instruction/operation in memory which is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).
Step 2B:
Maintaining a state of a paused set of operations amounts to storing the state of the instruction/operation in memory which is well-understood, routine, and conventional activity and does not amount to significantly more than the judicial exception. See MPEP 2106.05(d)(II)(iv).

Claim 6
The method of claim 5 further comprising resuming execution of the paused set of operations.
Step 2A, Prong 1:
Resuming execution of a instruction/operation is a step that can be performed within the human mind (i.e., resuming what one was doing before they were interrupted).
Step 2A, Prong 2:
This claim does not recite any limitations beyond the judicial exception.
Step 2B:
This claim does not recite any limitations beyond the judicial exception.

Claim 7
The method of claim 1 further comprising:
identifying a dialog that is out of scope; and
archiving the dialog that is out of scope to a personal knowledge graph associated with the user.
Step 2A, Prong 1:
Identifying a dialog (or conversation) that has gone out of scope (or ended/been interrupted) is mental work that can be performed in the human mind.
Archiving the dialog in a knowledge graph amounts to collecting, organizing, and analyzing information in a way that is analogous to human mental work.
Step 2A, Prong 2:
This claim does not recite any limitations beyond the judicial exception.
Step 2B:
This claim does not recite any limitations beyond the judicial exception.

Claim 8
The method of claim 1 further comprising chaining a plurality of operations together to arrive at the second set of operations.
Step 2A, Prong 1:
Chaining (or performing) a plurality of sets of operations together to arrive at an action is mental work that can be performed in the human mind.
Step 2A, Prong 2:
This claim does not recite any limitations beyond the judicial exception.
Step 2B:
This claim does not recite any limitations beyond the judicial exception.

Claim 9
The method of claim 1 wherein the one or more entities comprise at least one of:
a set of operations;
a knowledge entity; or
a structured relationship.
Step 2A, Prong 1:
This claim does not recite additional judicial exceptions.
Step 2A, Prong 2:
The additional underlined limitations do not improve the functioning of a computer or any other technology or field, or otherwise integrate the judicial exception into a practical application.
Limiting the subset of entities to entities which comprise a set of operations, knowledge entity, or structure relationship merely indicates a field of use or technological environment in which to apply the judicial exception, and therefore does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).
Step 2B:
The additional elements do not amount to significantly more than the abstract idea for the same reasons that they do not integrate the abstract idea into a practical application.

Claim 10
A system comprising a processor and computer executable instructions, that when executed by the processor, cause the system to perform operations comprising:
access a dynamic knowledge graph having an initial state and storing a current state of a conversation with a user, wherein the dynamic knowledge graph in the initial state comprises:
a semantic representation of an input from the user, wherein the semantic representation comprises an intent and a slot;
a search knowledge graph instruction, wherein the search knowledge graph instruction defines a first set of operations for searching a static knowledge graph, wherein the static knowledge graph comprises a second set of operations and semantic representations of real world information; and
a personal knowledge graph instruction, wherein the personal knowledge graph instruction defines operations for completing a task;
select the search knowledge graph instruction or the personal knowledge graph instruction as a selected instruction in the dynamic knowledge graph;
select a first action associated with the selected instruction;
execute the first action;
update the dynamic knowledge graph based on an outcome of the execution of the first action; 
execute a second action associated with the intent; and
provide a response to the user.
Step 2A, Prong 1:
Accessing a knowledge graph, selecting an instruction, selecting an action associated with instruction, executing the action, and executing a second action associated with the intent are all mental steps that can be performed within the human mind.
Updating the dynamic knowledge graph based on the outcome of an action amounts to collecting, organizing, and analyzing information in a way that is analogous to human mental work.
Step 2A, Prong 2:
The additional underlined limitations do not improve the functioning of a computer or any other technology or field, or otherwise integrate the judicial exception into a practical application.
Limiting the knowledge graph to one that contains a semantic representation and specific instruction/operation merely indicates a field of use or technological environment in which to apply the judicial exception, and therefore does not amount to significantly more than the abstract idea. See MPEP 2106.05(h).
Recitation of generic processors, storage, or computer program instructions cannot amount to significantly more than the judicial exception. See MPEP 2106.05(d)(II).
Providing a response to the user is a mere instruction to apply the judicial exception. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f), e.g., example v from the second list.
Step 2B:


Claim 11
The system of claim 10 wherein update the dynamic knowledge graph comprises:
identify at least one entity returned as part of the execution of the first action; and
merge the at least one entity into the dynamic knowledge graph.
Step 2A, Prong 1:
Identifying and merging an entity into a dynamic knowledge graph amounts to collecting, organizing, and analyzing information in a way that is analogous to human mental work.
Step 2A, Prong 2:
This claim does not recite any limitations beyond the judicial exception.
Step 2B:
This claim does not recite any limitations beyond the judicial exception.

Claim 13
This claim is substantively the same as claim 3, and is patent ineligible for the same reasons.

Claim 14
This claim is substantively the same as claim 7, and is patent ineligible for the same reasons.

Claim 15
The system of claim 10 wherein:
execution of the search returns at least one entity subsequently merged into the dynamic knowledge graph by the update operation.
Step 2A, Prong 1:
Executing a search and merging an entity into a dynamic knowledge graph amounts to collecting, organizing, and analyzing information in a way that is analogous to human mental work.

The claim does not recite further additional elements.
Step 2B:
The claim does not recite further additional elements.

Claim 16
This claim is substantively the same as claim 9, and is patent ineligible for the same reasons.

Claim 17
This claim is substantively the same as claim 8, and is patent ineligible for the same reasons.

Claim 18
These claim limitations are substantively the same as those of claims 5 and 6, and the claim is ineligible for the same reasons. 

Claim 19
A computer storage medium comprising executable instructions that, when executed by a processor of a machine, cause the machine to perform operations comprising:
set a dynamic knowledge graph to an initial state, wherein the dynamic knowledge graph in its initial state comprising:
a semantic representation of an input from a user, wherein the semantic representation comprises an intent and a slot;
a search knowledge graph instruction, wherein the search knowledge graph instruction defines a first set of operations for searching a static knowledge graph, wherein the static knowledge graph comprises a second set of operations and semantic representations of real world information; and
a personal knowledge graph instruction, wherein the personal knowledge graph instruction defines operations for completing a task;
update the dynamic knowledge graph by performing operations comprising:
select the search knowledge graph instruction or the personal knowledge graph instruction as a selected instruction;
select a first action associated with the selected instruction;
execute the first action;
update the dynamic knowledge graph based at least in part on an outcome of the execution of the at least one action; 
execute a second action associated with the intent; and
provide a response to the user.
Step 2A, Prong 1:
Setting a dynamic knowledge graph to an initial state and updating the dynamic knowledge graph amounts to collecting, organizing, and analyzing information in a way that is analogous to human mental work.
Selecting an instruction, selecting an action associated with the instruction/operation, executing the action, and executing a second action associated with the intent are all mental steps that can be performed within the human mind.
Step 2A, Prong 2:
The additional underlined limitations do not improve the functioning of a computer or any other technology or field, or otherwise integrate the judicial exception into a practical application.
Limiting the knowledge graph to one that contains a semantic representation and specific operations/instructions merely indicates a field of use or technological environment in which to apply the judicial exception, and therefore does not amount to significantly more than the abstract idea. See MPEP 2106.05(h).
Recitation of generic processors, storage, or computer program instructions cannot amount to significantly more than the judicial exception. See MPEP 2106.05(d)(II).
Providing a response to the user is a mere instruction to apply the judicial exception. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f), e.g., example v from the second list.

The additional elements do not amount to significantly more than the abstract idea for the same reasons that they do not integrate the abstract idea into a practical application.

Claim 21
The method of claim 1 wherein the first instruction lists at least one of: 
one or more input entity types accepted by the first instruction; or 
one or more output entity types produced by the first instruction.
Step 2A, Prong 1:
The specification that the instruction include a specification of entity types accepted or produced by the first instruction does not change the determination that the step is practical to implement in the human mind.
Step 2A, Prong 2:
The claim does not recite further additional elements which might integrate the abstract idea into a practical application.
Step 2B:
The claim does not recite further additional elements which might integrate the abstract idea into a practical application.

Claim 22
The method of claim 1 wherein the first recipe lists at least one of: 
wherein the first set of operations of the first recipe define a relationship between at least two of the one or more entities.
Step 2A, Prong 1:
The specification that the recipe include a specification of entity types accepted or produced by the first instruction does not change the determination that the step is practical to implement in the human mind.
Step 2A, Prong 2:

Step 2B:
The claim does not recite further additional elements which might integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 8-11, 13, 15-17, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over “Roberts” (US 2015/0293904 A1) in view of “Ankisettipalli” (US 2018/0144053 A1).

Claim 1
Roberts teaches:
A method for accomplishing a task requested by a user, comprising: [Roberts Abstract – discussing receiving input from a user (the requested action) and selecting an “action module” to accomplish that action]
receiving a semantic representation of an input, the semantic representation comprising an intent and a slot; [Roberts ¶ 51 – performs natural language processing (to determine semantic representation of an input), and determines parameters (the intent and slot(s)), and selects an action module (corresponding to an intent); Roberts ¶ 46 – extracting the “subject, verb, and an object” from a sentence input by the user to form the semantic representation. Note also Figure 3, steps 302, 304, and 308, described at [0044-0046].]
adding the semantic representation of the input into a dynamic knowledge graph comprising a first set of operations for …a static knowledge graph, (Roberts-Abstract describes a system that performs an action for a user based on a user input and using a foreground (i.e., dynamic) knowledge graph and a background (i.e., static) knowledge graph. [0048-0049] indicates that the foreground (i.e., dynamic) knowledge graph may store a link or reference for accessing the background (i.e., static) knowledge graph. Note also Figure 3, step 310, described at [0047-0048].)
wherein the static knowledge graph comprises a second set of operations and semantic representations of real world information; (Roberts ¶ 48—Parameters (of the semantic representation) may be stored in a mapping table (which may be implemented as a knowledge graph-the dynamic knowledge graph of the claim). The mapping tables link the parameters to properties of an object in a knowledge graph. As described at [0048], the tables provide mappings from a parameter to properties of an object in a knowledge graph. The mapping is being interpreted as an operation. This appears to be consistent with the use of “operation” in the instant specification. For example, [0037] indicates that an operation may relate entities or tasks. In this case, the mapping table relates entities (e.g., [0048]: “Barack Obama” and “height”, and “height in meters”). This is also an example of a semantic representation of real world information (i.e., the height of Barack Obama).)
executing the first set of operations against the static knowledge graph; [Roberts ¶ 48 – teaches execution of the knowledge graph search by “access[ing] either foreground knowledge graph 224 or background knowledge graph 226 to gather information”; Roberts ¶ 49 – noting the foreground knowledge graph may contain links to retrieve information from the background knowledge graph. Note also Figure 3, step 312, described at [0048-0049]
in response to executing the first set of operations, receiving the second set of operations and one or more entities associated with the semantic representation; [Roberts ¶ 34 – giving the example of retrieving entities linked to a Chinese restaurant search. Moreover, Figure 3, step 312 described at [0048-0049] shows accessing mapping tables from the knowledge graphs. As described at [0048-0049], these may be obtained from the background (i.e., static) knowledge graph.)
merging the second set of operations and the one or more entities into the dynamic knowledge graph to yield an updated dynamic knowledge graph; and [Roberts ¶ 48-49 – the entities retrieved are mapped in the mapping tables (the dynamic knowledge graph) and then ultimately stored in the foreground knowledge graph, which yields an updated dynamic knowledge graph (the updated foreground knowledge graph). This is clear from considering Figure 3, step 314, where the information accessed (i.e., mapping tables) may be stored in the foreground knowledge graph.]
executing the second set of operations in the updated dynamic knowledge graph, wherein the second set of operations are operable to effectuate the intent using at least a subset of the one or more entities; and in response to executing the second set of operations, providing a response to the user. [Roberts ¶ 54-57 – teaches the system may use the additional information from the knowledge graph search action to complete a second action. That is, the information obtained from the knowledge graph is use to perform the action (i.e., effectuate the intent). [0019] indicates that one of the use cases may be responding to user questions, in which case a response is provided to the user.]
Roberts does not appear to explicitly teach
a first set of operations for searching a static knowledge graph;
However, Ankisettipalli teaches
a first set of operations for searching a static knowledge graph; (Abstract describes systems and methods for processing a query using a knowledge graph. Figure 4 provides an overview of the method. In particular, step 410 identifies a function to perform and is described at [0034-0046]. Moreover, the function may comprise input or output parameters types (e.g., vendor name, product name) and the function links the input to the output. That is, Ankisettipalli teaches determining a function for performing a query (i.e., search) of a knowledge graph based on determined parameters.)
Ankisettipalli is analogous art because it is also directed to using knowledge graphs in a conversational context (see, e.g., [0032, 0062]). Roberts teaches a system including a foreground knowledge graph and a background knowledge graph, where the information in the background knowledge graph is accessed based on information in the foreground knowledge graph. The data appears to be accessed directly (rather than searched for). Ankisettipalli is relied upon to teach performing a search of a knowledge graph. In the combination, the parameters from the foreground knowledge graph may be used as the parameters which the system of Ankisettipalli uses to query a knowledge graph.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Roberts to use a function for processing a query as part of a dynamic knowledge graph to retrieve data as taught by Ankisettipalli because the implementation taught by Ankisettipalli allows the system to determine information in a knowledge graph when its location is unknown. Moreover, the use of knowledge graphs for query processing results in a more efficient system as described by Ankisettipalli at [0061]. 

Claim 2
The rejection of claim 1 is incorporated herein. Furthermore, Roberts teaches:
responsive to the merging the second set of operations and one or more entities into the dynamic knowledge graph:
Roberts ¶ 53 – teaches retrieval of knowledge from the knowledge graphs will occur in the preprocessing mechanism 206 (at least for certain embodiments). Roberts ¶ 48-49 teaches that the mapping/updating representing the merging may occur when the system retrieves the information from the graphs. As seen in Fig. 2, when this retrieval and merging occurs in the preprocessing mechanism 206, then it occurs prior to selection and execution of the action. Additionally, Roberts ¶ 42 teaches that changes to a context graph (such as the dynamic knowledge graph or the foreground knowledge graph) can trigger selection and execution of an action. When those changes that occur as the result of the mapping/updating trigger the selection and execution of the action, then the selection and execution is responsive to the merging operation.]

Claim 3
The rejection of claim 2 is incorporated herein. Furthermore, Roberts teaches: 
wherein executing the second set of operations comprises:
identifying an action type associated with the set of operations; [Roberts ¶ 55 – teaches identifying action type associated with the action module (web search, purchase tickets, communication)]
based at least in part on the action type, perform at least one operation comprising: [Roberts ¶ 54-57 discusses some of the different operations performed depending on the action type]
make an API call; [Roberts ¶ 55 – noting the action modules “may execute actions using the arguments and web search APIs”]
make a user-facing response; [Roberts ¶ 56 – teaching emitting an action to provide a user with additional options (make a user-facing response)]
execute an action of the second set of operations; or [Roberts ¶ 55 – teaching execution of an action of a selected “sending a communication” operation, passing arguments such as current location and activity]
perform a knowledge graph search. [Roberts ¶ 57 – “in some implementations, the selected action module may also gather arguments or other information from the knowledge graphs.”]

Claim 4
The rejection of claim 1 is incorporated herein. Furthermore, Roberts teaches: 
wherein the subset of the one or more entities comprises one or more sets of operations. [Roberts ¶ 42 – changes to entities in a context graph (such as the foreground knowledge graph or dynamic knowledge graph) can trigger actions resulting in a knowledge graph search. [0048] indicates that the mapping tables may be knowledge graph objects (i.e., entities).)

Claim 8
The rejection of claim 1 is incorporated herein. Furthermore, Roberts teaches: 
further comprising chaining a plurality of operations together to arrive at the second set of operations. [Roberts ¶ 53-57 describes a plurality of operations which must be chained together to arrive at a second action, including: retrieving information from knowledge graphs (¶53-54, 57), and providing additional options to the user (¶ 56). Chaining these operations can be used to gather the necessary information to arrive at and complete the transaction, or second action (¶ 57).]

Claim 9
The rejection of claim 1 is incorporated herein. Furthermore, Roberts teaches: 
wherein the one or more entities comprise at least one of:
a set of operations; [Roberts ¶ 42 – changes to entities in a context graph (such as the foreground knowledge graph or dynamic knowledge graph) can trigger actions resulting in a knowledge graph search. [0048] indicates that the mapping tables may be knowledge graph objects (i.e., entities).)
a knowledge entity; and [Roberts ¶ 34 – receiving knowledge entities matching a Chinese restaurant from a knowledge graph search]
a structured relationship. [Roberts ¶ 45 – teaches querying for a sentence structure (the structural relationship of components of a sentence). While Roberts ¶ 45 teaches an example where the structured relationship entity search is performed on a database (without specifying a specific organization scheme), Roberts ¶ 48 teaches that database tables can be organized into knowledge graph objects.]

Claim 10
Roberts teaches: 
A system comprising a processor and computer executable instructions, that when executed by the processor, cause the system to perform operations comprising: [Roberts ¶ 58-teaches use of a processor and applications, where the applications consist of computer executable instructions]
access a dynamic knowledge graph having an initial state and storing a current state of a conversation with a user, (Roberts-Abstract describes a system that performs an action for a user based on a user input and using a foreground (i.e., dynamic) knowledge graph and a background (i.e., static) knowledge graph. [0021-0022] indicates that the knowledge graph may characterize a state of the user, including questions that the user may have asked (i.e., conversation). )
wherein the dynamic knowledge graph in the initial state comprises: a semantic representation of an input from the user, wherein the semantic representation comprises an intent and a slot; [Roberts ¶ 51 – performs natural language processing (to determine semantic representation of an input), and determines parameters (the intent and slot(s)), and selects an action module (corresponding to an intent); Roberts ¶ 46 – extracting the “subject, verb, and an object” from a sentence input by the user to form the semantic representation; Roberts ¶ 48—Parameters (of the semantic representation) may be stored in a mapping table (which may be implemented as a knowledge graph-the dynamic knowledge graph of the claim).]
a … knowledge graph instruction, wherein the … knowledge graph instruction defines a first set of operations for … a static knowledge graph, (Roberts-Abstract describes a system that performs an action for a user based on a user input and using a foreground (i.e., dynamic) knowledge graph and a background (i.e., static) knowledge graph. [0048-0049] indicates that the foreground (i.e., dynamic) knowledge graph may store a link or reference for accessing the background (i.e., static) knowledge graph. Note also Figure 3, step 310, described at [0047-0048].)
(Roberts ¶ 48—Parameters (of the semantic representation) may be stored in a mapping table (which may be implemented as a knowledge graph-the dynamic knowledge graph of the claim). The mapping tables link the parameters to properties of an object in a knowledge graph. As described at [0048], the tables provide mappings from a parameter to properties of an object in a knowledge graph. The mapping is being interpreted as an operation. This appears to be consistent with the use of “operation” in the instant specification. For example, [0037] indicates that an operation may relate entities or tasks. In this case, the mapping table relates entities (e.g., [0048]: “Barack Obama” and “height”, and “height in meters”). This is also an example of a semantic representation of real world information (i.e., the height of Barack Obama).)
a personal knowledge graph instruction, wherein the personal knowledge graph instruction defines operations for completing a task; [Roberts ¶ 48 – The mapping tables link the parameters to properties of an object in a knowledge graph (the link being a knowledge graph search instruction). The link may be to the foreground knowledge graph, which is a personal knowledge graph (Roberts ¶ 21). As described at [0048], the tables provide mappings from a parameter to properties of an object in a knowledge graph. Roberts ¶ 34 – giving the example of retrieving entities linked to a Chinese restaurant search. Moreover, Figure 3, step 312 described at [0048-0049] shows accessing mapping tables from the knowledge graphs. As described at [0048-0049], these may be obtained from the background (i.e., static) knowledge graph.)
select the search knowledge graph instruction or the personal knowledge graph instruction as a selected instruction in the dynamic knowledge graph; [Roberts ¶ 42 – teaches the use of a dependency system to trigger actions (or action modules) when a context graph (such as a knowledge graph) changes. Adding a semantic representation to the dynamic knowledge graph which required a search of either the foreground or background knowledge graph would result in the selection of either the search knowledge graph instruction or the personal knowledge graph instruction.]
select a first action associated with the selected instruction; [Roberts ¶ 48 – teaches that these action modules “may access either foreground knowledge graph 224 or background knowledge graph 226 to gather information,” using the mappings associated with the knowledge graph search instruction. Selecting one of the knowledge graph instructions would result in selection of the search action associated with that instruction.]
execute the first action; [Roberts ¶ 48 – teaches execution of a search when a module accesses the respective knowledge graph being searched.]
update the dynamic knowledge graph based on an outcome of the execution of the first action; and [Roberts ¶ 48-49 – the entities retrieved are mapped in the mapping tables (the dynamic knowledge graph) and then ultimately stored in the foreground knowledge graph, which yields an updated dynamic knowledge graph (the updated foreground knowledge graph). This is clear from considering Figure 3, step 314, where the information accessed (i.e., mapping tables) may be stored in the foreground knowledge graph.]
execute a second action associated with the intent; and provide a response to the user. [Roberts ¶ 54-57 – teaches the system may use the additional information from the knowledge graph search action to complete a second action. That is, the information obtained from the knowledge graph is use to perform the action (i.e., effectuate the intent). [0019] indicates that one of the use cases may be responding to user questions, in which case a response is provided to the user.]
Roberts does not appear to explicitly teach, but Ankisettipalli teaches
a search knowledge graph instruction, wherein the search knowledge graph instruction defines a first set of operations for searching a static knowledge graph, (Abstract describes systems and methods for processing a query using a knowledge graph. Figure 4 provides an overview of the method. In particular, step 410 identifies a function to perform and is described at [0034-0046]. Moreover, the function may comprise input or output parameters types (e.g., vendor name, product name) and the function links the input to the output. That is, Ankisettipalli teaches determining a function for performing a query (i.e., search) of a knowledge graph based on determined parameters.)
Ankisettipalli is analogous art because it is also directed to using knowledge graphs in a conversational context (see, e.g., [0032, 0062]). Roberts teaches a system including a foreground knowledge graph and a background knowledge graph, where the information in the background 

Claim 11
The rejection of claim 10 is incorporated herein. Furthermore, Roberts teaches: 
wherein update the dynamic knowledge graph comprises:
identify at least one entity returned as part of the execution of the first action; and [Roberts ¶ 34 – giving the example of retrieving entities linked to a Chinese restaurant knowledge graph search action]
merge the at least one entity into the dynamic knowledge graph. [Roberts ¶ 42 – notes that the system updates the dynamic knowledge graph when it “fills parameters for the script with information from the user's context” gathered as an outcome of the execution of the search action; Roberts ¶ 48-49 – the entities retrieved are mapped in the mapping tables (the dynamic knowledge graph) and then ultimately merged into the foreground knowledge graph, which yields an updated dynamic knowledge graph (the updated foreground knowledge graph)]

Claim 13
This claim is substantively the same as claim 3, and is rejected for the same reasons.

Claim 15
The rejection of claim 10 is incorporated herein. Furthermore, Roberts teaches: 
execution of the first action returns at least one entity merged into the dynamic knowledge graph during the update of the dynamic knowledge graph. [Roberts ¶ 34 – giving the example of retrieving entities linked to a Chinese restaurant knowledge graph search action; Roberts ¶ 42 – notes that the system updates the dynamic knowledge graph when it “fills parameters for the script with information from the user's context” gathered as an outcome of the execution of the search action; Roberts ¶ 48-49 – the entities retrieved are mapped in the mapping tables (the dynamic knowledge graph) and then ultimately merged into the foreground knowledge graph, which yields an updated dynamic knowledge graph (the updated foreground knowledge graph)]

Claim 16
This claim is substantively the same as claim 9, and is rejected for the same reasons.

Claim 17
This claim is substantively the same as claim 8, and is rejected for the same reasons.

Claim 19
Roberts teaches:
A computer storage medium comprising executable instructions that, when executed by a processor of a machine, cause the machine to perform operations comprising: [Roberts ¶ 58-teaches use of a processor, memory (the storage medium), and applications (where the applications consist of computer executable instructions)]
set a dynamic knowledge graph to an initial state Roberts-Abstract describes a system that performs an action for a user based on a user input and using a foreground (i.e., dynamic) knowledge graph and a background (i.e., static) knowledge graph. [0021-0022] indicates that the knowledge graph may characterize a state of the user, including questions that the user may have asked (i.e., conversation). Any state of the knowledge graph may be considered an “initial” state and it must necessarily have been set in that state in some manner.)
wherein the dynamic knowledge graph in the initial state comprises: a semantic representation of an input from a user, wherein the semantic representation comprises an intent and a slot; [Roberts ¶ 51 – performs natural language processing (to determine semantic representation of an input), and determines parameters (the intent and slot(s)), and selects an action module (corresponding to an intent); Roberts ¶ 46 – extracting the “subject, verb, and an object” from a sentence input by the user to form the semantic representation; Roberts ¶ 48—Parameters (of the semantic representation) may be stored in a mapping table (which may be implemented as a knowledge graph-the dynamic knowledge graph of the claim).]
a … knowledge graph instruction, wherein the … knowledge graph instruction defines a first set of operations for … a static knowledge graph, (Roberts-Abstract describes a system that performs an action for a user based on a user input and using a foreground (i.e., dynamic) knowledge graph and a background (i.e., static) knowledge graph. [0048-0049] indicates that the foreground (i.e., dynamic) knowledge graph may store a link or reference for accessing the background (i.e., static) knowledge graph. Note also Figure 3, step 310, described at [0047-0048].)
wherein the static knowledge graph comprises a second set of operations and semantic representations of real world information; and (Roberts ¶ 48—Parameters (of the semantic representation) may be stored in a mapping table (which may be implemented as a knowledge graph-the dynamic knowledge graph of the claim). The mapping tables link the parameters to properties of an object in a knowledge graph. As described at [0048], the tables provide mappings from a parameter to properties of an object in a knowledge graph. The mapping is being interpreted as an operation. This appears to be consistent with the use of “operation” in the instant specification. For example, [0037] indicates that an operation may relate entities or tasks. In this case, the mapping table relates entities (e.g., [0048]: “Barack Obama” and “height”, and “height in meters”). This is also an example of a semantic representation of real world information (i.e., the height of Barack Obama).)
Roberts ¶ 48 – The mapping tables link the parameters to properties of an object in a knowledge graph (the link being a knowledge graph search instruction). The link may be to the foreground knowledge graph, which is a personal knowledge graph (Roberts ¶ 21). As described at [0048], the tables provide mappings from a parameter to properties of an object in a knowledge graph. Roberts ¶ 34 – giving the example of retrieving entities linked to a Chinese restaurant search. Moreover, Figure 3, step 312 described at [0048-0049] shows accessing mapping tables from the knowledge graphs. As described at [0048-0049], these may be obtained from the background (i.e., static) knowledge graph.)
update the dynamic knowledge graph by performing operations comprising: [Roberts ¶ 48-49 – the entities retrieved are mapped in the mapping tables (the dynamic knowledge graph) and then ultimately stored in the foreground knowledge graph, which yields an updated dynamic knowledge graph (the updated foreground knowledge graph). This is clear from considering Figure 3, step 314, where the information accessed (i.e., mapping tables) may be stored in the foreground knowledge graph.]
select the search knowledge graph instruction or the personal knowledge graph instruction as a selected instruction; [Roberts ¶ 42 – teaches the use of a dependency system to trigger actions (or action modules) when a context graph (such as a knowledge graph) changes. Adding a semantic representation to the dynamic knowledge graph which required a search of either the foreground or background knowledge graph would result in the selection of either the search knowledge graph instruction or the personal knowledge graph instruction.]
select a first action associated with the selected instruction; [Roberts ¶ 48 – teaches that these action modules “may access either foreground knowledge graph 224 or background knowledge graph 226 to gather information,” using the mappings associated with the knowledge graph search instruction. Selecting one of the knowledge graph instructions would result in selection of the search action associated with that instruction.]
execute the first action; and [Roberts ¶ 48 – teaches execution of a search when a module accesses the respective knowledge graph being searched.]
Roberts ¶ 48-49 – the entities retrieved are mapped in the mapping tables (the dynamic knowledge graph) and then ultimately stored in the foreground knowledge graph, which yields an updated dynamic knowledge graph (the updated foreground knowledge graph). This is clear from considering Figure 3, step 314, where the information accessed (i.e., mapping tables) may be stored in the foreground knowledge graph.]
execute a second action associated with the intent; and provide a response to the user. [Roberts ¶ 54-57 – teaches the system may use the additional information from the knowledge graph search action to complete a second action. That is, the information obtained from the knowledge graph is use to perform the action (i.e., effectuate the intent). [0019] indicates that one of the use cases may be responding to user questions, in which case a response is provided to the user.]
Roberts does not appear to explicitly teach, but Ankisettipalli teaches
a search knowledge graph instruction, wherein the search knowledge graph instruction defines a first set of operations for searching a static knowledge graph, (Abstract describes systems and methods for processing a query using a knowledge graph. Figure 4 provides an overview of the method. In particular, step 410 identifies a function to perform and is described at [0034-0046]. Moreover, the function may comprise input or output parameters types (e.g., vendor name, product name) and the function links the input to the output. That is, Ankisettipalli teaches determining a function for performing a query (i.e., search) of a knowledge graph based on determined parameters.)
Ankisettipalli is analogous art because it is also directed to using knowledge graphs in a conversational context (see, e.g., [0032, 0062]). Roberts teaches a system including a foreground knowledge graph and a background knowledge graph, where the information in the background knowledge graph is accessed based on information in the foreground knowledge graph. The data appears to be accessed directly (rather than searched for). Ankisettipalli is relied upon to teach performing a search of a knowledge graph. In the combination, the parameters from the foreground knowledge graph may be used as the parameters which the system of Ankisettipalli uses to query a knowledge graph.  It would have been obvious before the effective filing date of the claimed invention to 

Claim 21
The rejection of claim 1 is incorporated herein. Roberts does not appear to explicitly teach, but Ankisettipalli teaches
wherein the first instruction lists at least one of one or more input entity types accepted by the first instruction; or one or more output entity types produced by the first instruction. (Abstract describes systems and methods for processing a user equerry using a dynamic knowledge graph. Figure 4 provides an overview of the method. In particular, step 410 identifies a function to perform and is described at [0044-0046]. In particular, the function is an operation for completing the task. In the combination with Roberts, the function would be part of the instruction alongside the table(s) taught by Roberts. Moreover, the function may comprise input or output parameters types (e.g., vendor name, product name) and the function links the input to the output.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

Claim 22
 The rejection of claim 1 is incorporated herein. Roberts does not appear to explicitly teach, but Ankisettipalli teaches
	wherein the first set of operations of the first recipe define a relationship between at least two of the one or more entities. (Abstract describes systems and methods for processing a user equerry using a dynamic knowledge graph. Figure 4 provides an overview of the method. In particular, step 410 identifies a function to perform and is described at [0044-0046]. In particular, the function is an operation for completing the task. In the combination with Roberts, the function would be part of the recipe alongside the table(s) taught by Roberts. Moreover, the function may comprise input or output parameters types (e.g., vendor name, product name) and the function links the input to the output.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

Claims 5-7, 14, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over “Roberts” (US 2015/0293904 A1) in view of “Ankisettipalli” (US 2018/0144053 A1) further in view of “Taklel” (US 2018/0189267 A1). 

Claim 5
The rejection of claim 1 is incorporated herein. Roberts does not teach:
pausing execution of a set of operations in the dynamic knowledge graph; and
maintaining a state of the paused set of operations.
While Roberts teaches maintaining the state related to a previously executed set of operations [Roberts ¶ 35 – noting the system may store versions of the foreground knowledge graph (the personal knowledge graph) at different points in time; Roberts ¶ 49 – Noting the system may merge the results of the current dialog (query) into a knowledge graph], it does not teach pausing a operation before completion or maintaining the state of the paused operations.
However, Taklel—in the same field of endeavor—teaches:
pausing execution of a set of operations in the dynamic knowledge graph; and maintaining a state of the paused set of operations. [Taklel ¶ 3 - adding new topics to the contextual data structure, allowing the system to “seamlessly pivot back to the previous topic”; Taklel ¶ 15-16 – discussing storing the state of an ongoing operation or conversation in the contextual data structure and pausing its execution.]


Claim 6
The rejection of claim 5 is incorporated herein. Roberts does not appear to explicitly teach, but Taklel teaches
resuming execution of the paused set of operations. [As discussed for claim 5, Taklel ¶ 3, 15-16 teaches storing the state of an ongoing operation or conversation in the contextual data structure so that it can “pivot back to the previous topic”]

Claim 7
The rejection of claim 1 is incorporated herein. Roberts does not teach:
identifying a dialog that is out of scope; and
archiving the dialog that is out of scope to a personal knowledge graph associated with the user.
However, Taklel—in the same field of endeavor—teaches:
identifying a dialog that is out of scope; and [Taklel ¶ 15 – discusses using grammars associated with specific topics to identify when the topic related to the dialog has gone out of scope.]
archiving the dialog that is out of scope to a personal knowledge graph associated with the user. [Taklel ¶ 15 – teaches maintaining a “dialog tree” (the personal knowledge graph) containing multiple topics. By returning to the “root node,” Taklel is archiving the dialog that has gone out of scope, but preserving it to return to it later if needed.]


Claim 14
Claim 14 is substantively the same as claim 7, and the same analysis applies. Claim 14 is rejected for the same reasons as claim 7.

Claim 18
The rejection of claim 10 is incorporated herein. Roberts does not teach:
pause execution of an instruction in the dynamic knowledge graph;
maintain a state of the paused instruction; and
resume execution of the instruction upon occurrence of an event.
However, Taklel—in the same field of endeavor—teaches:
pause execution of a instruction in the dynamic knowledge graph; maintain a state of the paused instruction; and [Taklel ¶ 3 - adding new topics to the contextual data structure, allowing the system to “seamlessly pivot back to the previous topic”; Taklel ¶ 15-16 – discussing storing the state of an ongoing instruction or conversation in the contextual data structure and pausing its execution.]
resume execution of the instruction upon occurrence of an event. [As discussed for claim 5, Taklel ¶ 3, 15-16 teaches storing the state of an ongoing instruction or conversation in the contextual data structure so that it can “pivot back to the previous topic.” The event that occurs to trigger resumption of execution is a dialog associated with a previous instruction (Taklel ¶ 16).]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Pub. No. 2018/0218011 to Taycher et al. (¶ 33 – teaching graphs which may store actions historically taken during (or in response to) an event, ¶ 41 – searching a knowledge graph in response to event, ¶ 56 – finding event-outcome entity stored in a graph).
U.S. Patent Pub. No. 2018/0012231 to Sapoznik et al. (¶ 46-55, Fig. 5 – teaching an action graph)
U.S. Patent Pub. No. 2004/0139107 to Bachman et al. (Teaches dynamically updating knowledge base by tracking user interactions, and creating recipes from user solutions)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121